DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were received on 8/1/2022.  These drawings are accepted.
Claim Objections
In view of the current amendments the claim objections have been removed.
Claim Rejections - 35 USC § 112

In view of the current amendments, claim 3 is no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gastar Corp. (JP 2014 1991655) and Nagata et al. (US 2011/0139259).
Regarding claim 1, Gastar (G) discloses a heating group configured for heating domestic water  comprising: at least one heat source (1,16,Figure 3); at least one storage tank (2), configured for containing heated domestic water heated by means of said at least one heat source (16), said at least one storage tank (2)  having at least one inlet mouth and at least one tubular inlet duct (3,21), in fluid connection with each other and configured for receiving in said at least one  the  inlet mouth said heated domestic water, and at least one first outlet mouth and at least one  first tubular duct (9), in fluid connection with each other and configured for supplying said heated domestic water from said at least one storage tank (2); at least one heat exchanger group, comprising at least one second  tubular duct having at least one inlet section and at least one outlet section, said at least one tubular ducts (17) being in fluid communication with a feeding water supply system (8) for feeding said domestic water, with a usage water supply system as well as with said at least one storage tank (2) by  said at least one tubular inlet duct and said at least one  the at least one inlet  mouth, and being configured for receiving said domestic water to be heated in the at least one inlet section  from said feeding water supply system (via 8a),  and for supplying said heated domestic water said  at least one outlet section, towards said at least one storage tank at a storage temperature (TAC) and/or towards a usage water supply system at a supply temperature (TER) (via 3, A, the water enters the tank after being heated), said at least one second tubular duct being thermally coupled with said at least one heat source (16)  between said at least one inlet section thereof and said at least one outlet section thereof;  at least one mixer group (12,14) for said domestic water, placed upstream of said at least one inlet section of said at least one second tubular duct of said at least one heat exchanger group, said at least one mixer group having (12,14)  at least one first inlet port (14, nearest to 8), at least one second inlet port (12 near B arrow)  and at least one outlet port (12 in the direction of 13) respectively in fluid connection with said  feeding water supply system, with said at least one storage tank (2)  and with said at least one heat exchanger group (16,17), said at least one mixer group being configured for: receiving said domestic water at al ow temperature (TIN) at said at least one first inlet port, said domestic water coming from said feeding water supply system, receiving said heated domestic water in inlet at said second inlet port (12, near B arrow), said heated domestic water exiting from said at least one first outlet mouth (12,in the direction of 13)  of said at least one storage tank, and mixing said domestic water thus received and providing, at said at least one outlet port, in fluid connection with said at least one inlet section of said at least one heat exchanger group, said domestic water thus mixed, having an intermediate temperature (TINT) comprised between the temperature (TIN) of said domestic water fed by said feeding water supply system and the temperature of said heated domestic water (TAC), supplied by said at least one storage tank. As a clarification, because the heat sources, circuits, heat exchangers, and storage tank is located in the same manner, the temperature profiles of the water (low, Intermediate, and heated would be the same), and at least one control unit ([0013] i.e. control device), operatively connected to said at least one heat source (16), said at least one storage tank (2), said at least one heat exchanger group (16,17) and said at least one mixer group (12,14); said at least one control unit being configured for controlling said at least one mixer group in a manner such that, during use: said at least one mixer group supplies domestic water at the at least one outlet port at an intermediate temperature (TINT) that depends on: a power suppliable by said at least one heat source, and on said supply temperature (TER) of the domestic water to be supplied downstream of said heat exchanger group, towards said usage water supply system; said at least one mixer group acts to control said temperature of the heated domestic water (TAC) to minimize a temperature differential between said temperature of the heated domestic water (TAC) and said supply temperature (TER) ([0014]), but does not disclose a heat pump wherein the controller is configured to maximize a coefficient of performance of the heat pump.  
However, Nagata (N) discloses a hot water storage supply system (Abstract)   with a heat pump (100) wherein the control controls  the water supply  to minimize a temperature differential between said temperature of the heated domestic water (TAC) and said supply temperature (TER) to maximize a coefficient of performance of the heat pump ([0021].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a heat pump as a heat source and maintain a minimal temperature differential between the two sources to maximize the COP of the heat pump, thus saving energy.
Regarding claim 2, Gastar (G), as modified, discloses the heating group according to claim 1, wherein said intermediate temperature (TINT) is adjustable as a function of a power suppliable by said at least one heat source, of said supply temperature (TER) and of a flow rate to be obtained at the  at least one outlet section et towards said usage water supply system (G-Figure 3, via 6, controlling the flow rate will adjust this temperature because slowing the fluid flow in the system will help increase the thermal heat transfer between exchangers and components).
Regarding claim 3, Gastar (G), as modified, discloses the healing group according to claim 1, wherein said at least one mixer group (12) is an electronic type (G-valve with stepper motor (51)).
Regarding claim 5, Gastar (G), as modified, discloses the heating group, according to claim 1, wherein said at least one storage tank (G-2) comprises at least one second outlet mouth and at least one third tubular duct (G-3, Figure 3) in fluid connection with each other and with said at least one storage tank and with said at least one heat exchanger group, upstream of said at least one heat source (G-16, via 3-A’-22-15). 
Regarding claim 6, Gastar (G), as modified, discloses the heating group according to claim 5, wherein said at least one heat exchanger group (G-16) comprises at least one  flow selector device, between said at least one third tubular duct  (G-17) of said at least one storage tank (G-2)  and said at least one second tubular duct of said at least one heat exchanger group, in order to allow the introduction into said at least one heat exchanger group of said heated domestic water coming from said at least one storage tank or from said at least one mixer group, and at least one further flow selector device (G-24), between said at least one tubular inlet duct of said at least one storage tank and said at least one second tubular duct, at said outlet section of said at least one tubular duct, in order to allow the introduction of domestic hot water heated in said at least one storage tank (G-2) and/or in said usage water supply system. 
Regarding claim 7, Gastar (G), as modified, discloses the heating group, according to claim 1, wherein said at least one storage tank (G-2) comprises at least one second inlet mouth (G-via 8a) and at least one fourth tubular duct, in fluid connection with each other and configured for drawing, from a third outlet mouth, the domestic water fed by the water supply system, and for restoring the quantity of water drawn from the tank by  the at least first outlet mouth (G-via 9).
Regarding claim 9, Gastar discloses a method for heating domestic water , comprising the following steps: providing: at least one heat source (16); at least one storage tank (2,Figure 3), configured for containing heated domestic water heated by said at least one heat source, said at least one storage tank having at least one inlet mouth and at least one tubular inlet duct (3,21), in fluid connection with each other and configured for receiving in said at least one inlet mouth said heated domestic water, and at least one first outlet mouth and at least one first tubular duct (9) in fluid connection with each other and configured for supplying said heated domestic water from said at least one storage tank (2): at least one heat exchanger group (16,17), comprising at least one second tubular duct having at least one inlet section and at least one outlet section said at least one second tubular duct being in fluid communication with a feeding water supply system  (8) for feeding said domestic water, with a usage water supply system  (19) as well as with said at least one storage tank by said at least one tubular inlet duct and said at least one inlet mouth, and being configured for receiving said domestic water to be heated in the at least one inlet section from said feeding water supply system, and for supplying said heated domestic water at said at least one outlet section, towards said at least one storage tank at a storage temperature (TAC) and/or towards a usage water supply system at a supply temperature (TER) (via 3,A, the water enters the tank after being heated), said at least one second tubular duct being thermally coupled with said at least one heat source (16)  between said at least one inlet section thereof and said at least one outlet section thereof;  at least one mixer group  (12,14) for said domestic water, placed upstream of said at least one inlet section of said at least one second tubular duct of said at least one heat exchanger group, said at least one mixer group having at least one first inlet port (14, nearest to 8), at least one second inlet port (12 near B arrow)  and at least one outlet port (12 in the direction of 13)  respectively in fluid connection with said feeding water supply system, with said at least one storage tank and with said at least one heat exchanger group, said at least one mixer group being configured for:  receiving said domestic water at a low temperature (TIN) (via 8), Figure 3) at said at least one first inlet port, said domestic water coming from said feeding water supply system, receiving said heated domestic water at said at least one second inlet port (near 11), said heated domestic water exiting from said at least one first outlet mouth of said at least one storage tank, and 
mixing said domestic water thus received and providing at said at least one outlet port, in fluid connection with said at least one inlet section of said at least one heat exchanger group (16,17), said domestic water thus mixed, having an intermediate temperature (TINT) comprised between the temperature (TIN) of said domestic water fed by said feeding water supply system and the temperature of said heated domestic water (TAC), supplied by said at least one storage tank, at least one control unit ([0013]), operatively connected to said at least one heat source, said at least one storage tank, said at least one heat exchanger group and said at least one mixer group; 
said at least one control unit being configured for controlling said at least one mixer group in a manner such that, during use: said at least one mixer group supplies domestic water at the at least one outlet port at an intermediate temperature (TINT) that depends on: a power suppliable by said at least one heat source, and on said supply temperature (TER) of the domestic water to be supplied downstream of said heat exchanger group, towards said usage water supply system;  said at least one mixer group acts to control said temperature of the heated domestic water (TAC) to minimize a temperature differential between said temperature of the heated domestic water (TAC) and said supply temperature (TER):  mixing said domestic water, coming from the feeding water supply system, with heated domestic water, coming from said at least one storage tank, until said domestic water
However, Nagata (N) discloses a hot water storage supply system (Abstract)   with a heat pump (100) wherein the control controls  the water supply  to minimize a temperature differential between said temperature of the heated domestic water (TAC) and said supply temperature (TER) to maximize a coefficient of performance of the heat pump ([0021].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a heat pump as a heat source and maintain a minimal temperature differential between the two sources to maximize the COP of the heat pump, thus saving energy.
Regarding claim 10, Gastar discloses a method for obtaining an improved heating group starting from a conventional heating group comprising: at least one heat source (1,16, Figure 3); at least one storage tank (2), configured for containing heated domestic water heated by said at least one heat source, said at least one storage tank having at least one inlet mouth and at least one tubular inlet duct (3,21), in fluid connection with each other and configured for receiving in said at least one inlet mouth said heated domestic water, and at least one first outlet mouth and at least one first tubular duct (9), in fluid connection with each other and configured for supplying said heated domestic water from said at least one storage tank (2); and at least one heat exchanger group (16,17), comprising at least one second tubular duct having at least one inlet section and at least one outlet section, thermally coupled to said at least one heat source between said at least one inlet section thereof and said at least one outlet section thereof, and being in fluid communication with a feeding water supply system (8) for feeding said domestic water, at said at least one inlet section thereof, with a usage water supply system, at said at least one outlet section thereof, and with said at least one storage tank, by said at least one inlet mouth and said at least one tubular inlet duct, said at least one heat exchanger group being configured for receiving 
system; and said temperature of the heated domestic water (TAC) is controlled to 
minimize the temperature differential between said temperature of the heated domestic water (TAC) and said supply temperature (TER) ([0014]) . As a clarification, because the heat sources, circuits, heat exchangers, and storage tank is located in the same manner, the temperature profiles of the water (low, Intermediate, and heated would be the same), but does not disclose a heat pump wherein the controller is configured to maximize a coefficient of performance of the heat pump.  
However, Nagata (N) discloses a hot water storage supply system (Abstract)   with a heat pump (100) wherein the control controls  the water supply  to minimize a temperature differential between said temperature of the heated domestic water (TAC) and said supply temperature (TER) to maximize a coefficient of performance of the heat pump ([0021].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a heat pump as a heat source and maintain a minimal temperature differential between the two sources to maximize the COP of the heat pump, thus saving energy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762